DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190025646 A1 (Han; Mei et al.) in view of US 20180188442 A1 (WANG; Jingquan et al.), US 20200095265 A1 (LEE; Milim et al.), and US 20180292594 A1 (LEE; Chia-Hang) and common knowledge.  


    PNG
    media_image1.png
    254
    483
    media_image1.png
    Greyscale


Per claims 1 and 11, Han teaches a display apparatus comprising: a liquid crystal panel configured to display an image [200]; a light guide plate [110] configured to guide light toward the liquid crystal panel [see paragraph 0024]; and a light source positioned adjacent to a side of the light guide plate [130], wherein the light guide plate comprises a plurality of quantum dot capsules dispersed inside the light guide plate [120], the plurality of quantum dot capsules configured to change a color of light emitted from the light source [see paragraph 0033].  
Han lacks the light source including a first light source positioned adjacent to a first side of the light guide plate and a second light source positioned adjacent to a second side of the light guide plate, the second side being opposite to the first side, wherein the light guide plate comprises a first surface, which faces the first light source and to which light emitted from the first light source is incident, and a second surface which faces the second light source and to which light emitted from the second light source is incident, and wherein a number of the plurality of quantum dot capsules per a unit volume is greater at a position toward a center portion of the light guide plate than at a position toward the first surface or the second surface.
However, Wang, Lee, Lee, and common knowledge teaches a second light source positioned adjacent to a second side of the light guide plate, the second side being opposite to the first side, wherein the light guide plate comprises a first surface, which faces the first light source and to which light emitted from the first light source is incident, and a second surface which faces the second light source and to which light emitted from the second light source is incident, and wherein a number of the plurality of quantum dot capsules per a unit volume is greater at a position toward a center portion of the light guide plate than at a position toward the first surface or the 
Han further teaches a third surface which faces the liquid crystal panel and through which light which is incident from the light source, exits from the light guide plate [113] and a fourth surface being opposite to the third surface [bottom surface].  Han lacks the fourth surface being flat and does not include any pattern for reflecting the light, which is incident from the light source.  However, it was a matter of design choice and common knowledge to use a flat bottom surface to reduce manufacturing cost in lieu of improved light uniformity.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claim 6, Han teaches the display apparatus according to claim 1, wherein the light source includes a blue light emitting diode (LED) [see paragraph 0033].
 Han teaches the display apparatus according to claim 1, wherein the light guide plate comprises a first surface which faces the liquid crystal panel and through which light, which is incident from the light source, exits from the light guide plate, and a second surface being flat and opposite to the first surface [see figure 2].  
Per claim 10, Han teaches the display apparatus according to claim 1, wherein the light guide plate further comprises a substrate having transparency in which the plurality of quantum dot capsules are dispersed [110] and the light guide plate is formed by injecting the plurality of quantum dot capsules into a molten solution of the substrate that is extruded [this is a product by process limitation that does not result in a materially different product].   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5, and 12-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190025646 A1 (Han; Mei et al.) in view of US 20180188442 A1 (WANG; Jingquan et al.), US 20200095265 A1 (LEE; Milim et al.), and US 20180292594 A1 (LEE; Chia-Hang), as applied to claims 1, 6, and 10-11 above, and further in view of US 20170243916 A1 (Zhu; Ming et al.) and US 20200373467 A1 (ZHONG; Chang-Zhi et al.)

    PNG
    media_image2.png
    282
    295
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    281
    324
    media_image3.png
    Greyscale

Per clams 2-3, and 12-13, Han teaches the display apparatus according to claim 1.  Han lacks each of the plurality of quantum dot capsules comprising a quantum dot resin comprising a plurality of quantum dots; and a protection layer coated on a surface of the quantum dot resin.  However, Zhu teaches a quantum dot resin structure in figure 2.  Zhu’s paragraph 0003 teaches an expected benefit of improve luminous efficiency and gamut.  Zhong teaches a polystyrene protective layer 130 [see paragraph 0012].  Improved protection would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would 
Per claim 5, Han teaches the display apparatus according to claim 2, wherein the quantum dot resin comprises a first quantum dot configured to emit red light and a second quantum dot configured to emit green light [see paragraph 0003].  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190025646 A1 (Han; Mei et al.) in view of US 20180188442 A1 (WANG; Jingquan et al.), US 20200095265 A1 (LEE; Milim et al.), and US 20180292594 A1 (LEE; Chia-Hang), as applied to claims 1, 6, 9-11, and 16 above, and further in view of US 20170199314 A1 (CHEN; SHIH-HSIANG et al.)
Per claim 4, Han teaches the display apparatus according to claim 1.  Han lacks the light guide plate further comprises a substrate having transparency in which the plurality of quantum dot capsules are dispersed, and the substrate includes a poly methyl methacrylate (PMMA) material.  However, Chen teaches at paragraph 0046 a lightguide plate formed from PMMA. Chen teaches that the light guide plate 100 can well isolates the heat generated by the light source to prevent the annihilation of the quantum dots in the quantum dot modules 120 as being heated.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Chen with Han.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 10-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871